t c summary opinion united_states tax_court toraino hardnett and marvell preston-hardnett petitioners v commissioner of internal revenue respondent docket no 3459-12s filed date toraino hardnett and marvell preston-hardnett pro sese derek p richman for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 petitioners husband and wife resided in florida at the time they filed their petition for redetermination with the court the issues for decision are whether petitioners are entitled to deductions of dollar_figure for professional fees and dollar_figure for vehicle expenses reported on schedule c profit or loss from business are entitled to a dollar_figure loss reported on schedule e supplemental income and loss and are liable for an accuracy-related_penalty under sec_6662 to the extent not discussed herein other issues are computational and flow from our decision in this case unless otherwise indicated section references are to the internal_revenue_code code as amended for the year in issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference during mr hardnett was employed as a police officer and ms preston-hardnett a real_estate agent was employed as an independent_contractor by remax hometown inc remax i petitioners’ tax_return petitioners timely filed a joint form_1040 u s individual_income_tax_return for a schedule c petitioners attached to their return a schedule c for a business operated as a sole_proprietorship identified as jm partners realty jm partners the schedule c identified ms preston-hardnett as the proprietor of jm partners and reported gross_receipts of dollar_figure various expenses totaling dollar_figure including dollar_figure for professional fees and dollar_figure for vehicle expenses and a net_loss of dollar_figure professional fees ms preston-hardnett obtained her real_estate sales license in and began working as a real_estate sales agent for remax in date she testified that remax required its sales agents to pay a monthly fee of dollar_figure to maintain an affiliation with the firm the record includes monthly statements from remax indicating that ms preston-hardnett paid a total of dollar_figure to the firm during the statements list the balance due each month and the dates and the amounts of payments but they do not describe the nature or source of any of the individual charges the statements show that remax routinely charged dollar_figure to ms preston-hardnett’s credit card account on the 24th or the 25th day of each month for the months including january through september and date the october and november statements however varied from this pattern in both the amounts of the charges and the timing of the payments vehicle expenses ms preston-hardnett reported on schedule c that she drove big_number miles while conducting real_estate sales and supervising repair work on an investment_property described below big_number miles while commuting and big_number miles for other activities on part iv of schedule c she checked the box for no in response to the question whether she had records to support the reported vehicle expenses applying a rate of cents per mile ms preston-hardnett reported total vehicle expenses of dollar_figure the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs revproc_2007_70 sec_5 continued ms preston-hardnett testified that she maintained an at-a-glance day planner and a notebook to record the mileage that she drove for business purposes during the day planner and the notebook include entries listing the dates that ms preston-hardnett met with real_estate clients the names of the clients and the number of miles driven for each meeting ms preston-hardnett testified that she normally recorded information in the day planner and the notebook contemporaneously ie on a daily basis after the meetings took place under cross-examination by respondent’s counsel ms preston-hardnett acknowledged that some of the entries in the notebook had been altered ie the portion of the date indicating the year was obliterated and that one of the entries is for a date in in addition the day planner included an order form which provided a convenient way for the owner to purchase a new day planner for the coming year in this case the order form was for the calendar_year a fact that completely undermined ms preston-hardnett’s testimony that she recorded information in the day planner contemporaneously in continued 2007_2_cb_1162 established a standard mileage rate of cents per mile effective for transportation_expenses incurred on or after date the standard mileage rate was modified midyear however by announcement 2008_2_cb_114 which increased the standard rate to cents per mile for transportation_expenses paid_or_incurred on or after date b schedule e petitioners attached to their return a schedule e for a residential property duplex which petitioners purchased as an investment_property in date petitioners reported that they received no rents from the duplex during but incurred expenses totaling dollar_figure including insurance charges of dollar_figure management fees of dollar_figure mortgage interest of dollar_figure repairs of dollar_figure and supplies of dollar_figure petitioners reported a deduction of dollar_figure for a rental real_estate loss on schedule e and on form_8582 passive_activity_loss limitations ms preston-hardnett testified that the duplex was in need of substantial repair when they purchased it and that she spent a good part of overseeing its renovation in this regard she stated that she hired and supervised various contractors as they performed electrical and plumbing work replaced drywall windows and doors installed new flooring renovated the kitchen and a bathroom and repaired the roof the record includes numerous receipts from hardware and plumbing supply stores totaling approximately dollar_figure for miscellaneous items purchased from january through date petitioners did not produce invoices receipts or canceled checks in respect of repair work performed on the duplex nor did they offer any records to substantiate the insurance charges management fees or most of the supplies expense reported on schedule e respondent acknowledged at trial that petitioners paid mortgage interest of dollar_figure on the duplex during although petitioners testified that they attempted to rent the duplex in the latter half of they did not produce any direct evidence to substantiate the claim ms preston-hardnett listed the property for sale on a multiple listing service on date and the listing expired on date petitioners eventually rented the duplex to a tenant in early ii tax_return preparation petitioners’ return was prepared by ortem tax florida services inc although petitioners believed that their return preparer was a certified_public_accountant they later learned that he was not ms preston-hardnett did not provide the return preparer with any mileage logs but instead provided a summary of the number of miles she purportedly drove for business purposes petitioners signed the return at the preparer’s office and it was filed electronically the return preparer did not review the return with petitioners nor did they review the return for accuracy on their own before signing it iii notice_of_deficiency respondent disallowed the deductions for professional fees of dollar_figure and vehicle expenses of dollar_figure that petitioners reported on schedule c and the dollar_figure rental real_estate loss they reported on schedule e in addition respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer as discussed in detail below petitioners did not comply with the code’s substantiation requirements and have not maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 a deduction normally is not available for personal living or family_expenses sec_262 sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount the date and the business_purpose for an expenditure or business use of listed_property sec_1_274-5t temporary income_tax regs fed reg date i schedule c a professional fees petitioners claimed a deduction of dollar_figure for professional fees that ms preston-hardnett purportedly paid to remax to maintain her affiliation with the firm professional fees paid_or_incurred in carrying_on_a_trade_or_business generally are deductible pursuant to sec_162 see eg westby v commissioner tcmemo_2004_179 the record includes monthly statements indicating that ms preston- hardnett paid a total of dollar_figure to remax during the statements list the balances due and the dates and amounts of payments but they do not describe the nature or source of any of the charges the statements reflect that during the months including january through september and date remax routinely charged dollar_figure to ms preston-hardnett’s credit card on the 24th or 25th day of the month the october and november statements however varied from this pattern in both the amounts of the charges and the timing of the payments respondent contends that ms preston-hardnett failed to prove that the charges listed on the remax statements were for professional fees although the statements do not describe the nature or the source of the charges in question ms preston-hardnett testified credibly that she paid dollar_figure per month to remax to maintain her affiliation with the firm with the exception of the statements for october and november the record supports her testimony considering all the facts and circumstances we hold that petitioners are entitled to a deduction of dollar_figure for professional fees b vehicle expenses a taxpayer is entitled to deduct transportation_expenses incurred in carrying_on_a_trade_or_business commuting expenses however incurred in going from a taxpayer’s residence to his or her place of business and returning are nondeductible personal expenses 326_us_465 when a taxpayer uses a vehicle for personal as well as for business purposes he or she must allocate expenses between personal and business use in accordance with the strict substantiation requirements of sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date ms preston-hardnett reported that she drove big_number miles for business purposes during although we have little doubt that ms preston-hardnett incurred vehicle expenses to meet with real_estate sales clients we give no weight to the notebook or the day planner as evidence of the miles that she actually drove for these purposes ms preston-hardnett’s testimony that she recorded mileage in the notebook and the day planner contemporaneously during was wholly discredited on cross-examination in sum we conclude that petitioners failed to satisfy the strict substantiation requirements for vehicle expenses imposed by sec_274 see sec_1_274-5 income_tax regs providing that the heightened substantiation requirements for vehicle expenses must be met even where the standard mileage rate is used consequently respondent’s determination disallowing the vehicle expenses petitioners reported on schedule c is sustained ii schedule e petitioners reported on schedule e and on form_8582 a dollar_figure rental real_estate loss associated with the duplex the dollar_figure amount is a derivative of the expenses totaling dollar_figure reported on schedule e comprising insurance charges of dollar_figure management fees of dollar_figure mortgage interest of dollar_figure repairs of dollar_figure and supplies of dollar_figure petitioners failed to produce any bills receipts or bank records to substantiate the insurance charges or management fees and there is no evidence to permit the court to estimate the amounts of any deductions for those items petitioners also failed to produce any bills receipts or bank records to substantiate the repair expenses and most of the supplies expense in any event ms preston- hardnett correctly acknowledged at trial that most if not all of the expenditures made in connection with the general rehabilitation of the duplex were capital and were not currently deductible in see sec_263 see also 300_f3d_1023 ndollar_figure 9th cir aff’g vanalco inc v commissioner tcmemo_1999_265 sec_1_162-4 income_tax regs on the other hand respondent acknowledged that petitioners paid mortgage interest of dollar_figure in respect of the duplex during consequently we must consider whether petitioners are entitled to a deduction for that amount petitioners did not offer any evidence that they were entitled to a depreciation deduction in respect of the duplex for taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows passive_activity_losses and credits a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any activity that involves the conduct_of_a_trade_or_business or the expenses of which are deductible under sec_212 in which the taxpayer does not materially participate sec_469 b a taxpayer shall be treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis sec_469 although rental_activity is generally treated as a passive_activity regardless of whether the taxpayer materially participates see sec_469 the code provides exceptions and special rules for taxpayers engaged in rental_real_estate_activities see sec_469 i petitioners rely on sec_469 which provides that a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity the term rental_activity is defined as any activity where payments are principally for_the_use_of tangible_property sec_469 sec_1_469-1t temporary income_tax regs fed reg date an activity involving the use of tangible_property will not be considered a rental_activity for a taxable_year however if for such taxable_year the average period of customer use for such property is seven days or less sec_1_469-1t ii a temporary income_tax regs fed reg date see scheiner v commissioner tcmemo_1996_554 the record reflects that petitioners did not rent the duplex during nor did they receive any payments for_the_use_of the duplex that year it follows that petitioners were not engaged in a rental_activity for purposes of sec_469 and no deduction for a rental real_estate loss is available to them under sec_469 sec_1_469-1t ii a temporary income_tax regs supra see hoskins v commissioner tcmemo_2013_36 at under the circumstances the duplex is considered a trade_or_business or an income-producing activity see lapid v commissioner tcmemo_2004_222 in this regard petitioners may still be eligible to deduct losses associated with the duplex if they materially participated in the activity within the meaning of sec_469 see hoskins v commissioner at lapid v commissioner tcmemo_2004_222 as previously discussed that question turns on whether ms preston-hardnett was involved in the operations of the activity on a regular continuous and substantial basis see sec_469 sec_1_469-5t temporary income_tax regs fed reg date establishes seven distinct tests for determining whether a taxpayer has materially participated in an activity taxpayers can prove the extent of their activity through any reasonable means which may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services sec_1 5t f temporary income_tax regs fed reg date although ms preston-hardnett testified that she spent a considerable amount of time during supervising contractors who were performing renovation work on the duplex she did not produce any records to substantiate the repair expenses of dollar_figure or most of the dollar_figure of supplies expense reported on schedule e nor did she offer the court an approximation of the number of hours she spent conducting the activity considering all the facts and circumstances we are unable to conclude that ms preston-hardnett materially participated in the duplex activity within the meaning of sec_469 and the temporary regulations cited above consequently petitioners’ real_estate activity in respect of the duplex is subject_to the passive_activity_loss limitations under sec_469 and we sustain respondent’s determination disallowing all losses related thereto iii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing reliance on professional advice see id however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a taxpayer asserting reliance on professional advice must prove that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided the adviser necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir as a defense to the penalty petitioners bear the burden of proving that they acted with reasonable_cause and in good_faith see 116_tc_438 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty id once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent discharged his burden of production under sec_7491 by showing that petitioners failed to keep adequate_records and properly substantiate their claimed expenses see sec_1_6662-3 income_tax regs although petitioners relied on a paid tax preparer and trusted him to properly prepare their tax_return there is no evidence in the record regarding the return preparer’s experience or qualifications that would support the conclusion that they reasonably relied on him the record also shows that the return preparer did not review the return with petitioners nor did petitioners review the return on their own taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir finally the record indicates that petitioners did not provide necessary and accurate information to their return preparer in sum on the record presented we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered under rule
